  Case 3:20-cv-00363-BEN-WVG Document 13 Filed 09/23/20 PageID.52 Page 1 of 1




                        United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


United States of America

                                                          Civil Action No. 20-cv-00363-BEN-WVG

                                            Plaintiff,
                                                                         AMENDED
                                     V.
See attachment                                                  DEFAULT JUDGMENT
                                                                  IN A CIVIL CASE

                                          Defendant.


Decision by Court. This action came before the Court. The issues have been heard and a decision has
been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The interest of the Giguiere Family Trust, Lindsay Giguiere, Gannon Giguiere and all potential
claimants be ordered condemned and forfeited to the United States. In addition, the defendant is hereby
condemned and forfeited to the United States of America pursuant to Title 18, United States Code,
Section§ 981(a)(l)(C). Judgment shall be entered on Plaintiffs complaint in favor of the United States
of America.




Date:         9/23/20                                          CLERK OF COURT
                                                               JOHN MORRILL, Clerk of Court
                                                               By: s/ M. Exler
                                                                                      M. Exler, Deputy
